                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     %16) 5$,/:$< &203$1<
                                                        &DVH1R4FY+6*
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
 
     ALAMEDA COUNTY, ET AL.                             ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, -RKQ 0LFKDHO 3KLOOLSV                 , an active member in good standing of the bar of
     7HQQHVVHH                    , hereby respectfully apply for admission to practice pro hac vice in the
   NorthernDistrictof Californiarepresenting: %16) 5$,/:$<&203$1<                       inthe
                                                                 %HQMDPLQ+RUZLFK
     above-entitled action. My local co-counsel in this case is __________________________________, an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California. &RFRXQVHO V&DOLIRUQLD6WDWH%DU1XPEHULV
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       &KHVWQXW 6W 6XLWH                          0LVVLRQ 6WUHHW
    &KDWWDQRRJD 71                                6DQ )UDQFLVR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    MSKLOOLSV#EDNHUGRQHOVRQFRP                         %HQ+RUZLFK#PWRFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:        .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                           -RKQ 0LFKDHO 3KLOOLSV
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of -RKQ 0LFKDHO 3KLOOLSV                      is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 11/20/2019
                                                              UNITED
                                                                   D STATES DISTRICT JUDGE October
                                                                                           Occtoobe
                                                                                                 b r 201
                                                                                                     20

     PRO HAC VICE APPLICATION & ORDER
